 1

 2

 3

 4

 5

 6

 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    JEREMY R. LUSK,
                                                         ORDER GRANTING EXTENSION OF
12                   Plaintiff,                          DEADLINE FOR FILING
                                                         DISPOSITIONAL DOCUMENTS
13
      v.
14                                                       Case No. 1:17-cv-00762-AWI-EPG
      FIVE GUYS ENTERPRISES, LLC, et al.,
15                                                       (ECF No. 33)
                     Defendants.
16

17

18           Pursuant to the Parties’ request (ECF No. 33), and finding good cause, the Court grants

19 the request for additional time, to February 15, 2019, for the parties to file the appropriate
20 dismissal documents.

21
     IT IS SO ORDERED.
22

23     Dated:    January 16, 2019                            /s/
                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                    1
